By the Court,
Johnson, J.
The decision of this cause depends upon the construction to be given to the statute cited. Was it the intention of the Legislature to require the appellant to give a bond conditioned for the payment, satisfaction or performance of the decree of the Supreme Court, in those respects in which the decree itself should not require payment, satisfaction or performance by the party bringing the appeal, or is it the more reasonable construction to hold, that the party appealing is thereby required to give security for the payment, satisfaction or performance of the decree, to the extent that should be by the decree required of him. We must determine that the latter1 is the true construction to be given to the statute under consideration ; any other one would, be unreasonable and unjust.
It is laid down in Bacon’s Abridgement (vol. 9,p. 238), as a rule to be observed in the construction of statutes, that, “the interpretation to be given to the language used to express the intention, should be .such as to make the provisions of the statute consistent with reason.” See, also, Varrick vs. Briggs (6 Paige, 323). It can hardly be supposed, that the Legislature intended to require the party appealing to put himself under obligation to pay or perform tl\e decree of the Court, in those particulars where it bore upon other parties exclusively, and in which the Court was powerless to decree payment, or performance on his part. There is no sound reason to support such a construction. In order to obtain a *605review of the decree by the appellate Court, it would be necessary to bind himself to the performance of the decree in all its parts, whether he was bound by the decree to that extent or not, if the construction should be given contended for by the plaintiffs.
The.unreasonableness of this construction, will be seen by a reference to the terms of the decree appealed from by the defendants.
By it, a sale of the mortgaged premises was decreed, if payment'should not be made by a given day, in which case the equity of redemption would be foreclosed, in which respect the rights of the defendants were affected thereby ; and in addition thereto, it was decreed that the mortgagor, Robert E. Ward, who was personally liable, should pay such deficiency of the mortgage debt as might appear after a sale of the mortgaged premises. This latter part of the decree was only directed against and affected the said Ward. The defendants wrere under no legal or moral obligations to pay the same. To require them to give security to pay such deficiency in the event of the affirmance of the decree, would be unreasonable, and such a construction of the statute cannot, in our opinion, be sustained.
It is the province and duty of a Court of Equity to determine the rights of all the parties in the case before it, and to pass such decree against the parties respectively as the nature of the case requires ; and although the decree is an entirety, yet it may, and frequently does, embody in its provisions different and diverse requirements of the respective parties against whom it is pronounced. In such cases, the decree may, and should be considered several. In this respect, there is.an entire want of analogy between the judgment of a Court at law, and of a Court of Equity, and this furnishes another reason for the construction we have given to the statute.
It was contended by the counsel for the plaintiff^ that the appeal of the defendants operated to delay the complainant *606in the enforcement of his decree, and this was urged as a reason, that it was the intention of the Legislature to require security for the performance of the entire decree appealed from. This is not tenable, for the Supreme Court had ample power by Section 20, page 517, of the Revised Statutes of 1838, to award damages against the defendants for the delay occasioned by such appeal, and the same might have been fixed and determined by the decree of the Siqireme Court. This judgment must, therefore, be reversed, with costs of this Court, and a new trial granted, with the costs below, to abide the event.
Present, Johnson, Willson, Douglass, Martin, J. J.